


110 HR 2759 IH: Fighting for American Jobs Act of

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2759
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Visclosky
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit business enterprises that lay-off a greater
		  percentage of their United States workers than workers in other countries from
		  receiving any Federal assistance, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fighting for American Jobs Act of
			 2007.
		2.General reporting
			 requirements for receipt of Federal assistance by business enterprises
			(a)Initial
			 requirementEach Federal department or agency that provides
			 contracts, grants, loans, or loan guarantees to business enterprises after the
			 date of the enactment of this Act shall require that, as condition of receipt
			 of a contract, grant, loan, or loan guarantee, a business enterprise shall
			 provide to the department or agency on an annual basis for the duration of the
			 contract, grant, loan, or loan guarantee the following information:
				(1)The number of
			 individuals employed by the business enterprise in the United States.
				(2)The number of
			 individuals employed by the business enterprise outside the United
			 States.
				(3)A
			 description of the wages and benefits being provided to the employees of the
			 business enterprise in the United States.
				(b)Subsequent
			 requirementBeginning 1 year after the date on which a Federal
			 department or agency provides a contract, grant, loan, or loan guarantee to a
			 business enterprise after the date of the enactment of this Act, the department
			 or agency shall require the business enterprise to provide to the department or
			 agency on an annual basis for the duration of the contract, grant, loan, or
			 loan guarantee a written certification that contains the following
			 information:
				(1)The percentage of
			 the workforce of the business enterprise employed in the United States that has
			 been laid off or induced to resign from the business enterprise during the
			 preceding year.
				(2)The percentage of
			 the total workforce of the business enterprise that has been laid off or
			 induced to resign from the business enterprise during the preceding
			 year.
				3.Prohibition on
			 Federal assistance to business enterprises that lay off a greater percentage of
			 workers in the United States than in other countriesNotwithstanding any other provision of law,
			 if, in a written certification provided to a Federal department or agency by a
			 business enterprise under section 2(b), the percentage described in section
			 2(b)(1) is greater than the percentage described in section 2(b)(2), then the
			 business enterprise shall be ineligible for further assistance from the
			 department or agency, and shall be ineligible for assistance from any other
			 Federal department or agency, unless and until the business enterprise provides
			 to the department or agency involved a new written certification which provides
			 that the percentage of the workforce of the business enterprise employed in the
			 United States is equal to or greater than such percentage for the year
			 preceding the year for which the written certification under section 2(b) was
			 provided.
		4.DefinitionsIn this Act:
			(1)The term United States
			 includes the several States, the District of Columbia, Puerto Rico, the
			 Northern Mariana Islands, the Virgin Islands, Guam, American Samoa, and any
			 other territory or possession of the United States.
			(2)The term
			 business enterprise does not include a small business concern, as
			 defined under the Small Business Act and regulations implementing that
			 Act.
			
